Citation Nr: 1706933	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-49 660	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2013, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge and a transcript of the hearing has been associated with the claims file.  In July 2014, the Board found that entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the record and remanded the claim for additional development.  The claim was again remanded for additional development in June 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is also an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDING OF FACT

The Veteran does not meet the percentage threshold for a grant of TDIU, and the preponderance of the evidence indicates that his service-connected disabilities do not preclude employment. 


CONCLUSION OF LAW

The criteria for a grant of TDIU are not met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

In June 2016, the Board remanded the claim for additional development.  See Board Remand, 15-16 (June  2, 2016) (VBMS).  Whereas there are no contrary contentions in this regard, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions and substantially complied with all prior remand directives.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Appellate Brief, 1-2 (Jan. 4, 2017) (VBMS); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to a TDIU

The Veteran has previously raised a claim of entitlement to a TDIU.  See Hearing Transcript, 2-3 (Jan. 11, 2014) (Virtual VA); see also Board Decision, 3 (July 16, 2014) (VBMS); citing Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is presently service-connected at 10 percent for his left hip and 10 percent for his right hip, with a combined disability evaluation of 20 percent.  See Rating Decision Codesheet, 1 (Dec. 3, 2008) (VBMS).

It is VA's policy that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated as totally disabled.  See 38 C.F.R. § 3.340 (2016).  Veterans may be awarded TDIU on either a schedular or extraschedular basis.  See 38 C.F.R. § 4.16 (2016).  The Board may only grant TDIU, in the first instance, on a schedular basis.  

Schedular TDIU may be assigned when the combined schedular rating for service-connected disabilities is less than 100 percent, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's employment history, educational and vocational attainment, as well as particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Veteran's age or impairment caused by non-service-connected disabilities should not be considered in the TDIU analysis.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As the Veteran does not have at least one disability ratable at 40 percent or more and additional service-connected disabilities to bring the combined rating to 70 percent or more, he does not meet the threshold criteria for a grant of TDIU in the first instance.  Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) may be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Thus, the Board must determine whether referral for an extraschedular TDIU is appropriate.  See id. 

During his hearing, the Veteran testified that his service-connected disabilities caused him to retire from his previous employment.  See Hearing Transcript, 3-4 (Jan. 11, 2014) (Virtual VA).  Although this testimony was adequate to raise a claim of entitlement to a TDIU, it is not competent evidence to prove the claim on the merits.  Lay persons are competent to report what they see and feel, but the Veteran's assertions in his testimony alone are insufficient to establish entitlement to the benefit sought. 

The Veteran has submitted private treatment records for his service-connected bilateral hip disability, and relevant findings from September 2013 noted difficulty bathing on occasion, mild difficulty with dressing and footwear, "independent" with driving and traveling, "no problems" lifting 15-20 pounds from the floor, "independent" with sitting," some interference with sleep due to pain, and "fair" pathology.  See, e.g., Private Treatment Records, 1 (Sept. 17, 2013) (VBMS).  Reviewing these records in their entirety does not affirm or imply that the Veteran's service-connected disability rendered him unemployable.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole).  Consequently, the Board finds that these private treatment records do not support referral of the Veteran's claim for consideration of an extraschedular TDIU.  

In September 2015, the Veteran underwent a VA examination of his service-connected bilateral hip disability.  Similar to the private treatment records, the examiner acknowledged that the Veteran's hip pain interfered with his sleep.  See VA examination, 2 (Sept. 30, 2015) (VBMS).  The examiner noted "mild to moderate tenderness" at hips per palpation.  See id. at 3.  Notably, the examiner only indicated that the Veteran's service-connected disabilities impacted his ability to perform occupational tasks.  See id. at 7.  However, the examiner did not affirm or imply that the Veteran's service-connected disabilities rendered him unemployable; the examiner merely noted impaired mobility due to pain and limited ranges of motion.  See id.

Similar to the September 2015 VA examiner, the Board acknowledges that the Veteran's service-connected disabilities obviously impact his ability to perform daily tasks, to include occupational ones.  However, the degree of this impact is contemplated by his assigned schedular rating.  Whereas the examiner did not affirm or imply that the Veteran's service-connected disabilities rendered him unemployable, the Board finds that the September 2015 VA examination does not support referral of the Veteran's claim for consideration of an extraschedular TDIU.  

The Board has evaluated all supporting evidence, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  The Board has fully assessed the credibility and weight of all the evidence to determine its probative value, accounted for the evidence which it found to be persuasive or unpersuasive, and provided its reasons and bases the conclusion it reached.  In this case, the competent evidence of record discussed above does not support referral of the Veteran's claim for consideration of an extraschedular TDIU.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


